Citation Nr: 9919762	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  95-06 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for Meniere's disease, 
labyrinthitis and vertigo.

2.  Entitlement to service connection for tinnitus as 
secondary to service-connected bilateral hearing loss.

3.  Entitlement to an initial rating in excess of 20 percent 
for bilateral hearing loss.

4.  Entitlement to an initial rating in excess of 40 percent 
for loss of visual acuity, status post cerebrovascular 
accident.

5.  Entitlement to a total compensation rating based on 
individual unemployability (IU).

6.  Entitlement to an effective date, prior to January 9, 
1990, for a grant of service connection for bilateral hearing 
loss.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from July 1938 to 
October 1948.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from February 1994, December 1995 and 
September 1996 rating determinations of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California. 

The issues of entitlement to an initial rating in excess of 
40 percent for loss of visual acuity and a total compensation 
rating based on IU are addressed in the remand portion of 
this decision.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
Meniere's disease, labyrinthitis and vertigo is not supported 
by cognizable evidence showing that the claim is plausible or 
capable of substantiation.

2.  It is as likely as not that the veteran's tinnitus is 
related to his service-connected severe to profound bilateral 
hearing disability.

3.  On VA audiology examination in December 1993, the 
reported average pure tone threshold in decibels at the 
pertinent frequencies was 108 in the right ear and 63 in the 
left ear; speech recognition was 0 percent in the right ear 
and 88 percent in the left ear which corresponded to level XI 
hearing in the right ear and level III hearing in the left 
ear.

4.  On VA audiology examination in August 1995, the reported 
average pure tone threshold at the pertinent frequencies was 
110 in the right ear and 68 in the left ear; speech 
recognition was 4 percent in the right ear and 92 percent in 
the left ear which corresponded to level XI hearing in the 
right ear and level II hearing in the left ear.

5.  On VA audiology examination in February 1997, the 
reported average pure tone threshold at the pertinent 
frequencies was 110 in the right ear and 56 in the left ear; 
speech recognition was 0 percent in the right ear and 94 
percent in the left ear that corresponded to level XI hearing 
in the right ear and level I hearing in the left ear.

6.  The veteran's bilateral hearing loss disability has not 
rendered his disability picture unusual or exceptional in 
nature, markedly interfered with employment, or required 
frequent inpatient care as to render impractical the 
application of regular schedular standards.

7.  The Board in a May 1979 decision that affirmed an RO 
determination to deny a rating in excess of 10 percent for 
spinal meningitis found that the veteran's hearing loss was 
not a manifestation of service connected meningitis; hearing 
loss had been rated as not service-connected in 1977 RO 
rating decisions.

8.  The veteran did not appeal a September 1988 RO rating 
decision that declined to reopen a claim of service 
connection for hearing loss.

9.  The veteran's application to reopen a claim of service 
connection for hearing loss received at the RO on January 9, 
1990, was continuously prosecuted and was resolved by the 
Board granting service connection in 1993.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
Meniere's disease, labyrinthitis and vertigo is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  Tinnitus is proximately due to or the result of service-
connected bilateral hearing loss.  38 U.S.C.A. § 5107 (West 
1991);  38 C.F.R. § 3.310(a) (1998).

3.  The criteria for an initial rating in excess of 20 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991) ;  38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.85-4.87, Diagnostic Code 6102 (1998).

4.  The criteria for an effective date, prior to January 9, 
1990, for a grant of service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 5107, 5010 (West 1991 
& Supp. 1999);  38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for Meniere's 
disease, 
labyrinthitis, vertigo and tinnitus.

Factual Background

The veteran's service medical records that have been located 
report in December 1947 a right ear hearing deficit and 
progressive change in the veteran's hearing since spinal 
meningitis 14 months previously.  The diagnosis was deferred 
noting possible sequela to meningitis.  Headaches after 
spinal meningitis were mentioned on an occasion in 1947.

During a VA hospitalization reportedly for suicidal 
observation in late 1961 the physical examination was 
essentially negative and a history of spinal meningitis in 
1945 was reported.  Information obtained in seeking admission 
did not describe pertinent symptoms or complaints.  Private 
treatment records include an examination in 1968 that showed 
an essentially negative ear, nose and throat examination and 
a complaint of past arm and leg numbness with associated loss 
of balance.  A record of private hospitalization in 1972 
reported a recent attack of vertigo that described as 
somewhat reminiscent of an "inner ear syndrome".  A normal 
electroencephalogram was reported.  Other private treatment 
records dated in the early 1970's are pertinently 
unremarkable. 

In March 1975, the veteran complained of right ear hearing 
loss and constant tinnitus that he claimed were among the 
residuals of meningitis.  In late 1975 he once again made the 
same contention in writing to the RO and recalled medical 
treatment during and since service.  He provided a 
comprehensive statement of his medical history in early 1976 
that mentioned hearing loss and tinnitus as claimed residuals 
of meningitis and reported balance problems in the 1960's.  
His VA compensation application in 1976 did not mention 
vertigo or balance problems or Meniere's disease among the 
claimed residuals of spinal meningitis.

On a VA neurology examination in 1976 the veteran reported 
dizziness and hearing and vision difficulty since having 
meningitis. The examiner reported a normal gait, intact 
cranial nerves and unremarkable motor and sensory evaluation.  
The diagnosis was neurological localization not found.  X-ray 
was reported as showing normal internal auditory canals.  VA 
audiology examination in late 1976 reported a complaint of 
constant ringing in the right ear and fluctuating hearing and 
loss of balance with sudden spinning dizziness.  

VA outpatient reports from 1978 mention tinnitus and it is 
also mentioned in consultations completed in late 1979 and 
early 1980 that included an impression of nonvestibular 
orthostatic lightheadedness to which multiple other causes 
could contribute.  VA records dated in mid 1979 mention 
vertigo and occasional dizzy spells.  

During VA hospitalization in late 1979 it was opined the 
veteran had dizziness that appeared to coincide with 
transient ischemic attack-like symptoms.  He reportedly 
attributed most of his symptoms, including vertigo, to 
meningitis.  A neurology consultation reported that the 
vertigo might be associated with a middle ear disorder.  
Caloric evaluation was reported as a normal "ENG" 
evaluation. 

In 1978 J. Cavanagh, M.D., reported that the veteran had a 
history of various disorders including spinal meningitis and 
had been bothered with headaches, balance problems and 
tinnitus.  He opined that a significant amount of the 
veteran's problem arose from his initial illness, the spinal 
meningitis.  

The RO in February 1980 denied service connection for 
tinnitus on the basis that it was first shown more than 30 
years after service with no acoustic trauma in service and 
that it was not incurred in or aggravated by service.  The 
veteran was furnished notice of the determination in March 
1980 and he did not appeal it.

A VA evaluation in April 1980 showed normal bilateral 
internal auditory canal tomograms.  The veteran's complaint 
of continued dizzy spells was reported in early 1981 and 
1983.  The record shows that in the late 1980's VA treatment 
was directed to hearing loss complaints.  His treatment in 
late 1989 mentioned dizziness and history of transient 
ischemic attacks.  Received in connection with a claim in 
April 1990 to establish service connection for tinnitus were 
VA records from early 1990 that reported bilateral 
sensorineural hearing loss and myringosclerosis, and 
mentioned right ear serous otitis media and a history of 
meningitis and tinnitus.  

In 1991 the veteran supplemented the record with several 
pages of medical information regarding meningitis and its 
complications.  Statements were also received from his 
personal physicians regarding the relationship of his hearing 
disability to meningitis.  J. Sheehy, M. D., reported in 1991 
that the veteran indicated a bit of a balance problem ever 
since he had meningitis but that he worked around this.  


On a VA audiology examination in late 1993, the veteran 
reported a noise exposure history consistent with machinery 
and artillery fire and tinnitus with the onset of meningitis.  
The tinnitus was described as bilateral and constant and 
stressful to the extent that it occasionally prevented him 
from sleeping.  On a companion ear, nose and throat 
evaluation the examiner opined that the veteran was a 
vertiginous patient secondary to probable ear disease. 

The veteran on an ear, nose and throat consultation in March 
1994 once again mentioned tinnitus that was described as 
worse on the right side.  The report also mentioned that he 
had a diagnosis of Meniere's disease and also had 
labyrinthitis.  The impressions were history of Meniere's, 
meningitis and labyrinthitis.  

In May 1994, P. Harford, D. O., reported that the veteran had 
been treated in the previous year for various disorders 
including Meniere's disease, labyrinthitis and tinnitus.  In 
a June 1994 letter, J. Sheehy, M.D., opined that Meniere's 
disease or labyrinthitis could cause hearing loss and that 
tinnitus (not a diagnosis but merely a description) was a 
normal accompaniment of almost any type of hearing problem.

In 1995 the veteran submitted portions of a medical text that 
discussed diseases of the inner ear and that referred to 
Meniere's disease as "paroxysmal labyrinthitis vertigo".

On a VA audiology examination in1995 the veteran reported 
Meniere's disease since the 1940's and tinnitus for many 
years that was bilateral in nature and bothersome.  On a 
companion general medical examination, the veteran reported 
that he worked as a self-employed decorator from 1950 to 
1972, and that he had to quit because of marked hearing loss 
and Meniere's syndrome.  Injuries listed as service-connected 
were meningitis that led to deafness and labyrinthitis in 
1945.  The diagnoses included history of meningitis with 
residuals of labyrinthitis and severe Meniere's syndrome.

On a VA examination for audio-ear disease in 1995 there was 
once again recorded the veteran's history of noise exposure 
to artillery in service and meningitis resulting in a 
profound sensorineural hearing loss in the right ear.  It was 
noted that the veteran had subsequently suffered from 
Meniere's disease and possibly labyrinthitis, and had had 
persistent episodic vertigo since about 1947 that he 
complained once or twice every one or two months.  He had 
normal appearing auricles, mild sclerosis of the tympanic 
membranes, clear appearing tympanums and no evidence of 
mastoid disease.  There was no active or infectious disease 
present but the examiner reported that the veteran did have a 
history of Meniere's disease and this inner ear disease 
affected his balance system.  The diagnosis included history 
of Meniere's disease versus labyrinthitis.

In an addendum to the audio-ear examination report in August 
1995, another examiner reported that the veteran had a life 
long hearing disability after a reported case of meningitis 
and had a medical history that included labyrinthitis and 
Meniere's disease.  The examiner opined, after review of the 
veteran's chart, that it appeared he had a bilateral hearing 
loss that from the prior audiograms fluctuated, which was 
consistent with a diagnosis of Meniere's disease.  The 
examiner noted a physician had made the diagnosis but the 
date it was made was not in the chart.  

The examiner also opined that Meniere's disease to his 
knowledge was not a known sequelae of meningitis and 
therefore the meningitis in 1947 would not be considered to 
be the cause of the Meniere's disease and that both Meniere's 
disease and meningitis were both known causes of 
sensorineural hearing loss.  The examiner stated that without 
audiograms going back to 1947 it would be impossible to 
determine what component of the veteran's hearing loss was 
due to Meniere's disease and which component was due to the 
meningitis.

The veteran in 1997 supplemented the record with hearing 
testimony and text from a Mayo Clinic publication regarding 
meningitis, tinnitus and Meniere's disease.  He also 
submitted several pages of text from another source, 
identified as the Merck Manual, 16th edition, that discussed 
hearing loss, vertigo, tinnitus and Meniere's disease among 
other ear disorders.   

On a VA audiology examination in 1997, the veteran's tinnitus 
was reported as having started in 1945 and being associated 
with meningitis.  It occurred in the right ear and 
periodically lasted for several days at which time it was 
intense, then subsided and returned to the previous level.


Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).





Service connection may be granted for a disorder which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1998);  
Allen v. Brown, 7 Vet. App. 439 (1995).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: (1) There 
must be evidence of a current disability, usually shown by a 
medical diagnosis.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); (2) There must also be competent evidence of 
incurrence or aggravation of a disease or injury in service.  
This element may be shown by lay or medical evidence.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and (3) There must be 
competent evidence of a nexus between the in-service injury 
or disease and the current disability.  Such a nexus must be 
shown by medical evidence.  Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).



In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  As applicable to claims of secondary 
service connection see Reiber v. Brown, 7 Vet. App. 513 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a clam, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence, the 
benefit of the doubt doctrine in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
1991);  38 C.F.R. §§ 3.102, 4.3 (1998).


Analysis

Initially, the Board observes that the claimed vertigo and 
labyrinthitis are synonymous with Meniere's disease and since 
no chronic vertigo or labyrinthitis has been independently 
confirmed the discussion that follows will focus on Meniere's 
disease.  Regarding Meniere's disease, the Board finds that 
an essential element for a well-grounded claim, medical 
evidence of a current disability related to meningitis in 
service, or on any other basis to service, has not been 
satisfied.  

Here, the determinative issue is one of medical etiology or 
causation.  In recently obtained medical evidence lies no 
support of a nexus between Meniere's disease and meningitis 
that was confirmed in service and later service-connected.  

There is also the RO's evidentiary development of the claim, 
which included a request for medical evidence claimed by the 
veteran as supporting his claim of a nexus to service-
connected meningitis.  That evidence did not include any 
competent medical statement supporting his claimed connection 
to service.  It does mention Meniere's disease but does not 
serve to establish a nexus to meningitis.  Nor does the VA 
examiner's conclusion that the veteran was vertiginous 
secondary to probable ear disease link Meniere's to 
meningitis.  In view of the foregoing, the claim must be 
considered implausible and, therefore, not well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Therefore, the Board is of the opinion that the no further 
duty to assist in development is necessary.  The RO has 
conscientiously sought to obtain records of medical treatment 
mentioned by the veteran as having been received after 
service for the disability at issue, as well as additional 
service medical records.  No additional service medical 
records have been located and the service department advised 
the RO in 1977 that the records were likely destroyed.  The 
veteran has assisted in the production of additional evidence 
which tends to confirm his complaints.  The RO has also 
obtained medical examinations.

Although the veteran has asserted that Meniere's disease is 
linked to the service-connected spinal meningitis, the 
service medical records are not supportive in this regard.  
Vertigo and labyrinthitis are not reported as symptomatology 
manifestations and Meniere's disease is otherwise not 
diagnosed or suggested to account for any symptomatology.  

The evidence following service is also unfavorable to the 
claim.  It should be noted that the veteran's contact with VA 
prior to 1975 was limited and the Board finds significant 
that VA and medical treatment prior to the mid 1970's is 
essentially unremarkable with respect to any consistent 
complaints of balance problems or possible linkage to 
meningitis many years earlier, although the veteran recalled 
some balance difficulty in the 1960's.  

Of note is a VA medical examination in 1995 that includes 
pertinently that it is unlikely that Meniere's disease is 
related to meningitis.  The records of private medical 
treatment does not tend to contradict the VA examiner's 
conclusion.  

In summary, the service medical records and the post-service 
evidence for years post-service support a conclusion that the 
veteran did not develop Meniere's disease as a result of 
meningitis in service.  There is no satisfactory evidence of 
continuity of symptomatology and a VA examiner in 1995 
specifically found no nexus.  

Therefore, from the perspective of ultimate weight, the VA 
examinations most recently in 1995 can reasonably be accorded 
significant probative weight as they were based upon a 
consideration of the circumstances of the veteran's service 
in light of history reported by the veteran.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  The evidence does not link 
Meniere's disease to service or to service-connected spinal 
meningitis.  

It is well to note that it has not been alleged, nor has it 
been found that the service-connected spinal meningitis 
aggravates or causes to worsen Meniere's disease.  The 
conclusions of the VA examiner in 1995 appear to have been 
based on a fair consideration of the material evidence, and 
to reflect significant knowledge and skill in analysis of the 
pertinent data.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  As with any piece of evidence, the credibility and 
weight to be attached to this opinion is an adjudication 
determination.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

In summary, the evidentiary record does not demonstrate the 
presence of Meniere's disease linked to the veteran's service 
or service-connected spinal meningitis by competent evidence.  
In other words, the veteran's claim is predicated on his own 
lay opinion.

As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis to find this claim well grounded. 
Espiritu.  



Accordingly, as well grounded claims must be supported by 
evidence, not merely allegations, Tirpak, the veteran's claim 
for service connection for Meniere's disease must be denied 
as not well grounded.

Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, which denied the 
claim on the merits, the veteran has not been prejudiced by 
the decision.  

This is because in assuming that the claim was well grounded, 
the RO accorded the appellant greater consideration than his 
claim in fact warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

Regarding the medical treatise evidence submitted by the 
veteran in support of his claims, the Board must observe that 
the generally applicable test in establishing the value of 
such evidence was recently discussed in Russell v. West, No. 
97-359 (U.S. Vet. App. June 18, 1999) slip op. at 19-20.  

It was noted that in order to establish service connection by 
means of a medical treatise, the treatise evidence must "not 
simply provide speculative generic statements not relevant to 
the veteran's claim", Wallin v. West, 11 Vet. App. 509 514 
(1998).  



Instead, the treatise evidence, "standing alone", must 
discuss "generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion." Ibid, Sacks 
v. West, 11 Vet. App. 314, 317 (1998).  The Board finds that 
none of the treatises submitted have the requisite "degree of 
certainty" required by Wallin and Sacks, supra; see also 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical 
treatise evidence must demonstrate connection between service 
incurrence and present injury or condition); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) ("generic statement about 
the possibility of a link between chest trauma and 
restrictive lung disease . . . [is] too general and 
inconclusive to make the claim well grounded"). The treatise 
evidence does not serve to link Meniere's disease to the 
service-connected meningitis and does not serve to contradict 
the VA examiner's opinion of no nexus. 


Tinnitus

The Board observes that with respect to the claim of 
entitlement to service connection for tinnitus, the veteran 
has established a well grounded claim on any basis 
applicable.  There is supporting evidence of current tinnitus 
and competent evidence of a nexus to service-connected 
hearing disability.  The VA examinations directed to hearing 
loss provide evidence of a current disability and Dr. Sheehy 
has provided the nexus.  

The truthfulness of the veteran's recollections of tinnitus 
in service and its presentation thereafter cannot reasonably 
be questioned.  The Board notes that this disorder was not 
reported in service but there was obviously some question of 
a hearing disorder in view of the medical history.  
Significantly post service VA examinations have confirmed the 
disorder.  The competent medical evidence of record does not 
appear to discount a possible relationship to the service-
connected hearing disability.  

Dr. Sheehy's recent statement serves to plausibly link the 
veteran's tinnitus to his service-connected bilateral hearing 
loss disability that has been described as severe and 
profound.  It is important to note there is no competent 
evidence to rule out a relationship.  There does appear to be 
an approximate balance of the evidence to require application 
of the benefit of the doubt rule.  See, for example, 
38 U.S.C.A. § 5107(b), 38 C.F.R. §§ 3.303(a).  In other 
words, the Board finds there is at least an approximate 
balance of the evidence to find in favor of the veteran on 
the question of service connection for tinnitus.  

A VA examiner in 1995 conceded that the veteran's hearing 
loss was in part linked to meningitis that has been service-
connected.  Thus the tinnitus may not reasonably be ruled out 
as a component of the service-connected hearing disability 
and it is unlikely that the record could be supplemented to 
place the preponderance of the evidence against the claim in 
view of the evidence that the VA examiner in 1995 opined 
would be desirable.  See for example Franzen v. Brown, 9 Vet. 
App. 235, 238 (1996) and Porter v. Brown, 5 Vet. App. 233, 
237 (1993).


II.  Entitlement to an initial rating in 
excess of 20 percent for bilateral 
hearing loss.

Factual Background

The Board in August 1993 granted the veteran's claim for 
service connection of defective hearing and the RO 
implemented the decision in September 1993 by assigning a 10 
percent rating for bilateral hearing loss under Diagnostic 
Code 6293 criteria from January 1990 based upon a 1976 VA 
audiology examination.  The RO ordered an immediate audiology 
examination and in February 1994 granted a 20 percent rating 
retroactive to January 1990.  The veteran was notified of the 
February 1994 determination in March 1994 and he completed a 
timely appeal in February 1995.  

The record reflects that the veteran has had three VA 
audiometry evaluations in the course of this appeal that 
applied the applicable rating criteria.  The initial rating 
was based upon remote audiometry as there did not appear to 
be a more recent evaluation that was adequate for rating 
purposes.  The VA audiology data from 1990 did not include 
findings for all pertinent frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) and was not reported by the RO in the 1993 
rating decision.  

The comprehensive audiometry examination in December 1993 
disclosed an average pure tone threshold of 108 decibels for 
the right ear (average of 105, 110, 110, 110) and 63 decibels 
for the left ear (average of 55, 60, 70, 70) and a speech 
recognition of 0 percent in the right ear and 88 percent in 
the left ear.  The veteran complained of decreased hearing 
for both ears.  Another examiner for audio-ear disease 
reported that the veteran's left ear hearing aid sufficed him 
only minimally.  

The corresponding average pure tone decibel threshold in 
August 1995 was 110 in the right ear (all pertinent 
frequencies 110) and 68 in the left ear (average of 65, 65, 
70, 75), and speech recognition was 4 percent in the right 
ear and 92 percent in the left ear.  

The examiner noted the veteran's audiology showed a decrease 
in hearing thresholds for the right ear since a 1994 
audiogram and that for the left ear there was moderate to 
severe hearing loss with mild speech discrimination.  A 
companion otolaryngology examination showed that the right 
ear hearing loss was described as prolonged and profound and 
as moderate to severe in the left ear.  (A VA audiogram 
obtained in 1994 is of record but incomplete as no data were 
recorded at 3,000 Hertz in either ear.  A private audiology 
report dated in 1996 is similarly deficient.).

At the RO hearing, the veteran's hearing loss was described 
as severe because he reportedly was not able to understand 
ordinary conversation even with no interruption or noise (T 
2). 

The record also reflects that more recently in February 1997 
the veteran received a VA audiology evaluation that reported 
the average pure tone threshold of 110 (all pertinent 
frequencies in the right ear) and 56 decibels (average of 50, 
50, 60 and 65) and speech recognition scores of 0 and 94 
percent, respectively.  The examination was completed and 
found adequate by the VA Chief of Audiology.  The examiner 
opined that the veteran had the right ear hearing loss and 
loss of speech recognition were profound and that the left 
ear showed a moderate to moderately severe sensorineural 
hearing loss with normal speech recognition.


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1998), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Examinations are conducted using the controlled speech 
discrimination tests together with the results of the 
puretone audiometry test. The horizontal lines in table VI 
represent nine categories of percent of discrimination based 
on the controlled speech discrimination test.  The vertical 
columns in Table VI represent nine categories of decibel loss 
based on the puretone audiometry test.  

The numeric designation of impaired efficiency (I through XI) 
will be determined for each ear by intersecting the 
horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to 
puretone decibel loss; thus with percent of discrimination of 
70 and average puretone decibel loss of 64, the numeric 
designation is V for one ear.  The same procedure will be 
followed for the other ear.  (b) The percentage evaluation 
will be found from Table VII by intersecting the horizontal 
row appropriate for the numeric designation for the ear 
having the better hearing and the vertical column appropriate 
to the numeric designation for the ear having the poorer 
hearing.  For example, if the better ear has a numeric 
designation of "V" and the poorer ear has a numeric 
designation of "VII," the percentage evaluation is 30 percent 
and the diagnostic code is 6103.  (c) Table VIa provides 
numeric designations based solely on puretone averages and is 
for application only when the Chief of the Audiology Clinic 
certifies that language difficulties or inconsistent speech 
audiometry scores make the use of both puretone average and 
speech discrimination inappropriate.  38 C.F.R. § 4.85.

The evaluations derived from this schedule are intended to 
make proper allowance for improvement by hearing aids. 
Examination to determine this improvement is therefore 
unnecessary.  38 C.F.R. § 4.86.

By impairment of auditory acuity is meant the organic hearing 
loss for speech. For bilateral hearing loss, where the 
average pure tone decibel loss and speech recognition 
establishes a numeric designation of level XI hearing in one 
ear and the average pure tone decibel loss in the other ear 
is 49 or less and percent of discrimination 68 to 74, or the 
average pure tone decibel loss is from 50 to 73 and percent 
of discrimination 76 to 82, or where the average pure tone 
decibel loss is 82 or greater and percent of discrimination 
84 to 90 or where the average pure tone decibel loss is 98 or 
greater and the percent of discrimination is at least 92, the 
numeric designation of bilateral hearing impairment is level 
IV for which a 30 percent rating is provided.  38 C.F.R. § 
4.87, Diagnostic Code 6103.




Bilateral hearing disability manifested by hearing thresholds 
and speech recognition that produce a numeric designation of 
level XI hearing in one ear and level III hearing in the 
other ear may be rated 20 percent, level XI hearing in one 
ear and level II or level I hearing in the other ear may be 
rated 10 percent.  38 C.F.R. § 4.87, Diagnostic Codes 6101, 
6102.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalizations as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating rather than a claim for 
increase but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  


In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Initially the Board finds that the veteran's claim for 
entitlement to an initial rating in excess of 20 percent for 
bilateral hearing loss is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected bilateral hearing loss (that are within 
the competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is satisfied that all relevant facts have been 
properly developed to the extent possible and that no further 
duty to assist exists with respect to the claim.  The veteran 
has been provided comprehensive evaluations in connection 
with the claim and other records have been obtained.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1996), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's hearing 
loss.  The Board has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is not adequate for rating purposes.  The initial 
rating is for consideration and the period begins in 1990.  
There have been three comprehensive examinations and the most 
recent in 1997, that included use of pure tone and speech 
recognition tests, was approved by the Chief of Audiology.  
No indication is given that the use of the same evaluative 
criteria on previous examinations was inappropriate for an 
accurate assessment of the veteran's bilateral hearing loss 
disability.

This appeal has been active since the initial rating 
determination and the Board observes that changes to the 
rating schedule criteria for the evaluation of diseases of 
the ear and other sense organs were effective June 10, 1999 
(64 Fed. Reg. 25202-25210, May 11, 1999).  Routinely in the 
past the Board remanded such cases to have the claim 
considered under the version of the regulation more favorable 
to the appellant as required by the holding in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

However, it has been recently held that the new criteria may 
not be applied prior to the effective date, which in this 
case is June 10, 1999.  Rhodan v. West, 12 Vet. App. 55 
(1998).  In addition, where there is no substantive change, 
as in the case of the previously issued changes to the rating 
schedule for muscle injuries and here as regards the 
application of the rating schedule to the previously obtained 
audiology reports, the Karnas holding as generally applied 
would not require a remand as it does not appear to be any 
possible benefit to the veteran under the circumstances of 
the case.  See Winters v. West, 12 Vet. App. 203, 207-08 
(1999).  

Disability evaluations are based on the comparison of 
clinical findings to the relevant schedular criteria.  
38 U.S.C.A. § 1155.  The veteran's hearing loss is rated in 
accordance with the provisions found at 38 C.F.R. §§ 4.85 to 
4.87, Diagnostic Codes 6100 to 6110.  

Current VA rating criteria for the evaluation of hearing loss 
provide ratings from noncompensable to 100 percent based on 
the results of controlled speech discrimination tests 
together with the results of pure tone audiometry tests which 
average pure tone thresholds at 1,000, 2000, 3,000 and 4,000 
Hertz.  The evaluation of hearing impairment applies a rather 
structured formula, which is essentially a mechanical 
application of the VA Schedule for Rating Disabilities to 
numeric designations, after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992). 

As noted previously, the 1993 VA audiology examination 
disclosed an average loss of 108 decibels with speech 
recognition of 0 percent in the right ear and 63 decibels and 
88 percent for the respective elements in the left ear.  The 
combination of these results correspond to a level XI numeric 
designation for the right ear and a level III designation for 
the left ear, producing a percentage evaluation of 20 percent 
under Code 6102.  

The 1995 VA audiology examination disclosed an average loss 
of 110 decibels with speech recognition of 4 percent in the 
right ear that again corresponded to a level XI numeric 
designation.  For the left ear the average decibel loss of 68 
and speech recognition of 92 percent loss combined to produce 
a numeric designation of level II hearing impairment in the 
right ear, that when combined with the right ear warranted a 
corresponding percentage evaluation under Code 6101 of 10 
percent.  

The 1997 VA audiology examination confirmed level XI hearing 
for the right ear and an average loss of 56 decibels with a 
speech recognition of 94 percent in the left ear which 
combined results in a numeric designation of level I hearing 
impairment in the left ear.  


Thus, the corresponding percentage evaluation is under Code 
6101 and, again, 10 percent.  There is no question presented 
as to which of the two evaluations would more properly 
classify the severity of the claimant's bilateral hearing 
loss, although a 20 percent evaluation remains in effect.  
38 C.F.R. § 4.7.

While there is no dispute in this case that the veteran does 
have an appreciable hearing loss that is pronounced in the 
right ear, the overall severity of such hearing impairment 
falls short of meeting the criteria for a higher rating.  The 
Board has no discretion in this regard and must predicate its 
determination on the basis of the latest VA certified 
audiology studies on record.  To warrant an increased 
evaluation requires application of pertinent governing 
criteria, which in this instance consists of the VA 
audiometry data deemed adequate for rating purposes.  

Thus, the Board is left with the belief that the current 
audiology data are the best evidence of level of hearing 
impairment relevant to this appeal.  It is the judgment of 
the Board that the record fails to support an initial 
evaluation for bilateral hearing loss in excess of the 20 
percent currently in effect.  The continuation of the 20 
percent rating would appear generous given the audiology data 
that monitored the hearing loss over a several year period 
shows that, overall, the veteran's left ear hearing has 
improved on each examination since 1993.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.7, 4.14, 4.85, 4.87, Diagnostic 
Code 6102.

The Board notes that although the decision herein included 
consideration of the holding in Fenderson, the veteran has 
not been prejudiced by such discussion in view of the 
decision on the merits.  See for example Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).  The Board has determined that 
the veteran's bilateral hearing loss disability does not 
warrant consideration of staged ratings in view of facts 
specific to the disability.


The veteran has reported his work history and the 
difficulties with work that he relates to his service-
connected disabilities.  It does not appear from the record 
that his service connected bilateral hearing loss disability 
symptoms have rendered the veteran's disability picture 
unusual or exceptional in nature.  The disability has not 
been shown to constitute factors that would in and of 
themselves markedly interfere with employment, nor have they 
required frequent inpatient care as to render impractical the 
application of regular schedular standards.  

Accordingly, assignment of an increased evaluation on an 
extraschedular basis is not warranted under the criteria of 
38 C.F.R. § 3.321(b)(1).  Based upon the record, the Board 
finds that an extraschedular evaluation is not warranted as 
the schedular criteria are seen as adequate for the 
evaluation of the veteran's hearing loss disability.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 20 percent for bilateral 
hearing loss.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


III.  Entitlement to an effective date, 
prior to January 9, 1990, for a grant of 
service connection for bilateral hearing 
loss.

Factual Background

The Board in August 1993 granted entitlement to service 
connection for defective hearing and the RO assigned an 
effective date of January 9, 1990 based upon the veteran's 
application to reopen a claim for service connection.  The 
Board in the 1993 decision referred to the May 1979 appellate 
decision that did not link hearing loss to service-connected 
meningitis and mentioned other rating actions prior to 
January 1990.  

The veteran was notified of the effective date in September 
1993 and in May 1994 responded to an RO request to clarify a 
March 1994 notice of disagreement by indicating pertinently 
that he disagreed with the 20 percent rating.  

In a statement of the case (SOC) in late 1994, the RO 
included an issue of an earlier effective date for service 
connection of hearing loss after interpreting a statement 
made by the veteran in a letter to national legislators as a 
claim for an earlier effective date for service connection.  
VA received the letter in March 1994.

The veteran in correspondence to the RO in December 1994 
requested an extension in the time to file a response to the 
SOC and in February 1995, the RO advised him that he had 
until March 1995 to perfect an appeal of the effective date 
issue.  He filed as VA Form 9 in February 1995 with attached 
correspondence and supplemented it with a letter dated in 
early March 1995.  Therefore, a timely appeal was completed.

The issue was reviewed by the RO in December 1995 and the 
veteran was furnished a copy of the decision in January 1996.  
He expressed his desire to continue the appeal in 
correspondence to the RO in October 1996 and June 1997.  
Although the certification of appeal did not include the 
issue, the certification does not serve to confer or deprive 
the Board of jurisdiction.  38 C.F.R. § 19.35.  The veteran 
completed the steps necessary to perfect an appeal and the 
Board may proceed with a decision on the issue.  The SOC and 
the 1995 rating decision viewed together provide an 
acceptable statement of the applicable law.

The record shows that the veteran made his initial claim for 
service connection for hearing loss in March 1975 coincident 
with the claim for service connection of meningitis 
residuals.  Earlier he had claimed entitlement to dental 
benefits but the record does not include any communication 
suggesting an earlier claim to establish service connection 
for hearing loss.  





The veteran's VA application form received in 1976 that 
mentioned hearing loss was acted on as a claim for 
nonservice-connected disability pension and service 
connection for meningitis residuals.  The RO granted 
nonservice-connected pension entitlement in February 1977 and 
listed hearing loss as not service-connected on the rating 
sheet.  A copy of the notice letter is not on file but the 
worksheet on file dated in March 1977 does not appear to 
mention a denial of service connection for hearing loss.  

The RO granted service connection for spinal meningitis in 
June 1977 and assigned a 10 percent evaluation under 
Diagnostic Code 8019 from March 1975.  The rating sheet 
continued to list hearing loss as not service-connected.  The 
June 1977 notice letter did not refer to hearing loss.  
However, the representative in written argument to the Board 
in December 1978 in the veteran's appeal of the rating for 
meningitis mentioned right ear hearing loss having been noted 
in service after meningitis.  

The Board in May 1979 in denying an increased rating for 
spinal meningitis stated that it would be extremely 
speculative to relate acoustic nerve damage to the spinal 
meningitis and that the etiology for it and possible middle 
ear damage was unknown.

The veteran next claimed service connection for hearing loss 
as a residual of spinal meningitis in August 1988.  He 
disagreed with the RO letter in mid September 1988 advising 
him of a need for new and material evidence.  The RO 
considered the claim formally in late September, declined to 
reopen the claim and advised the veteran by letter to his 
address of record dated in late October 1988.  The 
application to establish service connection for hearing loss 
received at the RO on January 9, 1990 was continuously 
prosecuted and culminated with the favorable Board decision 
in 1993.  


Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400(q)(ii)(r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought. Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution. 

If received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  (b) A communication received 
from a service organization, an attorney, or agent may not be 
accepted as an informal claim if a power of attorney was not 
executed at the time the communication was written.  (c) When 
a claim has been filed which meets the requirements of § 
3.151 or § 3.152, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155.


Analysis

The law and regulations governing the appropriate effective 
date for service connection are set out in 38 U.S.C.A. 
§ 5110(a) (West 1991) and 38 C.F.R. §§ 3.400, 3.400(q)(r) 
(1998) and provide that the effective date for disability 
compensation based on service connection in a reopened claim 
shall be the later of the date of claim or the date 
entitlement arose.  

The basis for the January 1990 effective date selected by the 
RO is readily apparent from the record.  Noteworthy are 
earlier claims including a claim in 1988 that the veteran did 
not appeal.  Thus, the September 1988 RO decision became 
final.  The Board observes that the record includes no 
reference to an intention to reopen the claim in any 
communication in the claims folder before the 1990 claim.  
The RO appears to have acted on its own motion in deciding in 
1994 that an earlier effective date for service connection 
for bilateral hearing loss was not warranted and the veteran 
has not withdrawn the appeal.  

The Board must observe that there was no claim for service 
connection before 1975 so even if the veteran had the 
symptoms claimed of, in the absence of a claim for VA 
compensation benefits, there would be no basis for an earlier 
effective date.  And, in view of the appellate decision in 
1976 and subsequent RO rating action in 1988 that was not 
appealed, the Board is unable to find, as the veteran 
suggests, that the effective date for service connection 
should be earlier than January 9, 1990.  

Although the adjudication of the hearing loss claim prior to 
1990 is not a model to be followed, the veteran did not 
appeal a 1988 RO determination that addressed the claim and 
it became final.  Therefore, the Board concludes that the 
January 9, 1990 date that the RO received the veteran's 
application to reopen the claim for service connection for 
bilateral hearing loss is the pertinent date of claim for 
effective date purposes.  It is correct that on receipt of 
the veteran's correspondence in January 1990, the claim was 
continuously prosecuted culminating in the favorable Board 
decision in August 1993.  

The record as noted previously does not allow for an earlier 
date than currently assigned.  There is no evidence the 
veteran submitted what could reasonably be construed as an 
informal claim preceding the formal application in January 
1990 to allow for an earlier effective date based on a 
reopened claim.  38 C.F.R. § 3.155. 
Therefore, the appropriate effective date for service 
connection should be January 9, 1990 and compensation would 
be properly paid from the following month.  38 U.S.C.A. 
§ 5111(a)(d).

The veteran has not articulated a claim for an earlier 
effective date for service connection for bilateral hearing 
loss based upon clear and unmistakable error in either the 
previously mentioned RO or appellate determinations.  The 
Board will point out to the veteran that the specific 
elements of such a claim are set forth in Damrel v. Brown, 6 
Vet. App. 242 (1994) as a three-pronged test for purposes of 
determining whether clear and unmistakable error is present 
in a prior determination: 

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," 

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and 

(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question).  See also 
38 U.S.C.A. §§ 5109A and 7111 and 38 C.F.R. § 20.609(c)(4) 
and Part 20, Subpart O).


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for Meniere's disease, 
labyrinthitis and vertigo, the appeal is denied.

Entitlement to service connection for tinnitus as secondary 
to service-connected bilateral hearing loss is granted.

Entitlement to an initial rating in excess of 20 percent for 
bilateral hearing loss is denied.

Entitlement to an effective date, prior to January 9, 1990, 
for a grant of service connection for bilateral hearing loss 
is denied. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The issue of entitlement to an initial rating in excess of 40 
percent for loss of visual acuity requires further 
development for an informed determination.  The veteran 
received a visual field examination in early 1996.  The RO in 
rating the claim in 1996 reported the contraction of visual 
fields but the source of the information is not clear.  The 
visual field results were not reported on a contemporaneous 
VA eye examination.  Thus the Board can reasonably conclude 
that the examiner did not interpret the visual field 
examination charts.  See 38 C.F.R. § 4.75 requiring 
examination only by specialist where practical. 

Regarding entitlement to a total compensation rating based on 
IU, VA is on notice of the possible existence of SSA records 
and the complete record reviewed by the SSA is necessary for 
an informed determination of this appeal.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  The veteran apparently 
had pursued a SSA disability claim in 1980 but the outcome at 
the time is not clear.  On his IU application in 1996 he 
indicated that he received SSA disability.  




The relevance of SSA records to the IU issue under 
consideration requires expenditure of additional adjudication 
resources.  Baker v. West, 11 Vet. App. 163, 169 (1998); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  The claim for 
individual unemployability must be fully developed as 
discussed in Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 
Vettese v. Brown, 7 Vet. App. 31, 35 (1994). 

VA has a duty to assist the veteran in the development of 
facts pertinent to his well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991);  38 C.F.R. § 3.103(a) (1998).  The 
Court has held that the duty to assist a veteran includes 
conducting a thorough 
medical examination so that the evaluation of a claimed 
disability will be a fully informed one.  Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1990).

1.   The veteran should be contacted and 
asked to provide the names and addresses 
of all VA or non-VA health care providers 
who have treated him recently for his eye 
disability.  After obtaining any 
necessary authorization or medical 
releases, the RO should request legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.  

2.  The RO should arrange for a VA 
ophthalmology examination by an 
appropriate specialist to determine the 
current severity of the veteran's 
service-connected loss of visual acuity, 
status post cerebrovascular accident.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be so annotated by the 
examiner in this regard.  Any special 
studies, including visual field testing, 
deemed necessary for a comprehensive 
evaluation should be obtained.  With 
regard to the eye disability, all 
pertinent complaints should be recorded 
and evaluated.  In addition to impairment 
of central visual acuity and visual field 
loss, complaints of pain, rest 
requirements or episodic incapacity 
should be carefully noted and any other 
impairment of function of the eyes 
including ptosis and disfigurement, if 
any, associated therewith should be 
described in detail.  The examiner should 
also render an opinion as to the effect, 
if any, that the veteran's eye disability 
has on his ability to obtain and retain 
substantially gainful employment.  Any 
consultation with other specialists 
deemed necessary by the examiner should 
be conducted.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.

3.  The RO should ask the veteran to 
provide additional information regarding 
the determination of his entitlement to 
SSA disability benefits.  After review of 
the information provided by the veteran, 
the RO should request copies of all 
records pertinent to the veteran's claim 
as well as the medical records relied 
upon concerning the claim.  If records 
pertaining to such claim and medical 
evidence utilized in processing such 
claim are not available, that fact should 
be entered in the claims file.  



4.  Regarding the claim for IU benefits, 
the RO should complete any additional 
development to comply with the holdings 
in Friscia v. Brown, to include obtaining 
a medical opinion referable to the 
veteran's ability to work in view of the 
nature and extent of severity of his 
service-connected disabilities, and 
Vettese v. Brown.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After undertaking any development 
deemed essential in addition to the 
specified above, the RO should again 
review the claims of entitlement to an 
initial rating in excess of 40 percent 
for service-connected loss of visual 
acuity, status post cerebrovascular 
accident and total compensation rating 
based on IU. 

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

